Title: From Thomas Jefferson to David Ramsay, 27 October 1786
From: Jefferson, Thomas
To: Ramsay, David



Dear Sir
Paris Oct. 27. 1786.

I mentioned to you in a former letter that as the booksellers in London were afraid to sell your book there, I would have some copies brought here, advertising in the London papers that they could be furnished weekly from hence by the Diligence. 50 copies are just arrived, and 50 more are on the way. The translation will come from the press in a few days.
Having observed the immense consumption of rice in this country, it became matter of wonder to me why so few ships come here with that article from S. Carolina and Georgia. The information I received on my first enquiries was that little Carolina rice came here because it was less clean and less good than what is brought them from the Levant. Further enquiry however has satisfied me of the inexactitude of this information. The case is  as follows. About one half the rice consumed in France is from Carolina. The other half is chiefly from Piedmont. The Piedmont rice is thought by connoisseurs to be best au gras, the Carolina rice best au lait. Yet the superior whiteness of the latter is so much more pleasing to the eye as to compensate with many purchasers it’s deficiency in quality. Carolina rice sells at Havre by wholesale at 22, 23, and 24 livres the French quintal, the livre being 10d sterling and the French quintal 109 ℔. the English. At the approach of Lent it rises to 27 livres. It is retailed in Paris at from 6 to 10 sous the French pound according to it’s quality, being sorted. Piedmont rice sells always at 10 sous (5d sterling) the pound. In the wholesale it is 3 or 4 livres the quintal dearer than Carolina rice. This would supplant that of Piedmont if brought in sufficient quantity, and to France directly. But it is first carried and deposited in England, and it is the merchant of that country who sends it here, [drawing] a great profit himself, while the commodity is moreover subjected to the expences of a double voiage. You will perceive by the inclosed letter that the government here is disposed to encourage it’s importation. I think they will receive it duty free, or under a very light duty, barely sufficing to indicate the quantity imported. When I compare the price of this article here with what it is in London or Charlestown, I cannot help hoping the difference will be sufficient to draw to this country immediately what it’s consumption would call for. It must come to Havre or Rouen and must arrive there in time to reach Paris by the 1st of February, that is to say a month before the Careme, as most persons lay in their provision of rice during that period. This condition is so indispensible that it certainly loses it’s sale if it arrives later. I send you some specimens of the different kinds of rice as sold here. If by making known these details, you think the intercourse between our country and this may be improved, I am sure you will take on yourself the trouble of doing it, nobody being more sensible than you are of the motives both moral and political which should induce us to bind the two countries together by as many ties as possible of interest and affection. [I cannot pretend to affirm that this country will stand by us on every just occasion. But I am sure, if this will not, there is no other on earth that will. I am with very great esteem Dear Sir your most obedient & most humble servant,

Th: Jefferson]

